18-13359-shl          Doc 920        Filed 04/16/19        Entered 04/16/19 17:34:02               Main Document
                                                         Pg 1 of 12


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                       )           Chapter 11
                                                             )
MIAMI METALS I, INC., et al. 1                               )           Case No. 18-13359 (shl)
                                                             )
                                 Debtors.                    )           (Jointly Administered)


                          ORDER GRANTING MOTION
               FOR APPROVAL OF NON-PROSECUTION AGREEMENT
        WITH THE UNITED STATES ATTORNEY’S OFFICE FOR THE SOUTHERN
                       DISTRICT OF FLORIDA PURSUANT
              TO FEDERAL RULE OF BANKRUPTCY PROCEDURE 9019

           Upon the sealed motion (the “Motion”) 2 of Miami Metals I, Inc. (f/k/a Republic Metals

Refining Corporation) and its debtor affiliates (collectively, the “Debtors”), as debtors and debtors

in possession in the above-captioned chapter 11 cases (the “Chapter 11 Cases” or “Cases”), for

entry of an Order approving the Non-Prosecution Agreement ("NPA") by and among Debtor

Miami Metals II, Inc., f/k/a Debtor Republic Metals Corporation and the United States Attorney’s

Office for the Southern District of Florida ("USAO") pursuant to Federal Rule of Bankruptcy

Procedure 9019 (the “Bankruptcy Rules”); and whereas the Motion was filed under seal but the

Court has determined that certain information pertaining to the Motion should be made public

consistent with the importance of transparency in public proceedings; and upon all of the


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax identification
number, include: Miami Metals I, Inc. (f/k/a Republic Metals Refining Corporation), 15 West 47th Street, Suites 206
and 209, New York, NY 10036 (3194); Miami Metals II, Inc. (f/k/a Republic Metals Corporation), 12900 NW 38th
Avenue, Miami, FL 33054 (4378); Miami Metals III LLC (f/k/a Republic Carbon Company), LLC, 5295 Northwest
163rd Street, Miami Gardens, FL 33014 (5833); Miami Metals IV LLC (f/k/a J & L Republic LLC, 12900 NW 38th
Avenue, Miami, FL 33054 (7604); Miami Metals V LLC (f/k/a R & R Metals, LLC), 12900 NW 38th Avenue, Miami,
FL 33054 (7848); Miami Metals VI (f/k/a RMC Diamonds, LLC), 12900 NW 38th Avenue, Miami, FL 33054 (1507);
Miami Metals VII (f/k/a RMC2, LLC, 12900 NW 38th Avenue, Miami, FL 33054 (4696); Miami Metals VIII (f/k/a
Republic High Tech Metals, LLC), 13001 NW 38 Avenue, Miami, FL 33054 (6102), 12900 NW 38th Avenue, Miami,
FL 33054 (1507); Republic Metals Trading (Shanghai) Co., Ltd., 276 Ningbo Road, Huangpu District, Shanghai, P.R.
200001 China (1639); and Republic Trans Mexico Metals, S.R.L., Francisco I. Madero No. 55 Piso 5, Local 409,
Centro Joyero Edificio Central, Delegación Cuauhtémoc, Mexico DF 6000 (2942).
2
    All capitalized terms not defined herein shall have the definitions set forth in the Motion.


48463139;1
18-13359-shl     Doc 920      Filed 04/16/19     Entered 04/16/19 17:34:02          Main Document
                                               Pg 2 of 12


proceedings had before the Court, and after due deliberation and good and sufficient cause

appearing therefor:

THE COURT HEREBY FINDS THAT:
         A.    The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334.

         B.    This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

         C.    The notice of the Motion as set forth in that certain Debtors' Unopposed Motion for

Authority to File 9019 Motion, Related Pleadings, and Related Orders Under Seal (the "Sealing

Motion"), and as approved by this Court in that certain Order Granting Debtors' Unopposed

Motion for Authority to File 9019 Motion, Related Pleadings, and Related Orders Under Seal (the

"Sealing Order") is sufficient under the unique and extraordinary circumstances of the relief

requested in the Motion, and that no other or further notice need be provided.

         D.    The Court has considered the Motion, any objections thereto, the record and

statements of counsel at the hearing hereon on March 28, 2019, and the relief requested in the

Motion is in the best interests of the Debtors’ estates, creditors, and parties-in-interest.

         E.    The NPA, attached hereto as Exhibit A, falls above the lowest point in the range

of reasonableness satisfies the requirements of Rule 9019 and applicable case law.

         F.    While originally filed under seal, the NPA (without attachments) may now be

made public and is attached to this Order as Exhibit A.

IT IS HEREBY ORDERED THAT:

         1.    The Motion is GRANTED as set forth herein.

         2.    Pursuant to Bankruptcy Rule 9019 and 11 U.S.C. § 105(a), the NPA attached hereto

as Exhibit A is hereby approved and is fully enforceable in all respects.

         3.    The NPA is incorporated into this Order as if fully contained herein.

         4.    The Debtors shall comply with all terms of the NPA.


48463139;1
18-13359-shl     Doc 920     Filed 04/16/19     Entered 04/16/19 17:34:02        Main Document
                                              Pg 3 of 12


         5.    Any liquidating trust, post-confirmation liquidating debtor entity, or similar

successor in interest to these Debtors ("Liquidating Successor") shall not be bound by the

provisions of the NPA, provided however, (i) that any order so establishing the Liquidating

Successor (the "LS Order") and its governing documents shall provide that the purpose of the

Liquidating Successor will be to hold and effectuate an orderly liquidation of any remaining assets

and to make payments and distributions in accordance with the LS Order, with no objective or

authority to engage in any trade or business (including without limitation in any metals or related

industries), and (ii) the USAO shall be provided with notice of any proposed Liquidating

Successor, the terms thereof, and an opportunity to raise and be heard on any issue related thereto.

         6.    The Debtors and any successor in interest thereto shall be authorized to request

authority, upon notice and a hearing before this Court, to abandon or destroy corporate records and

documents in the ordinary course of the wind up of the estates' affairs. The USAO shall be provided

with notice of any hearing on any proposed abandonment or destruction, shall have standing to

appear and challenge same, and if the Court were to otherwise grant authority to abandon or

destroy such documents and information, the USAO shall be authorized to retrieve and take

possession of same.

         7.    Notwithstanding the possible applicability of Bankruptcy Rules 6004(a) and

6004(h) or otherwise, the terms and conditions of this Order shall be immediately effective and

enforceable upon its entry, and the requirements of Bankruptcy Rules 6004(a) and 6004(h) are

hereby waived.

         8.    The Debtors and the USAO are hereby authorized and empowered to take such

steps and perform such acts as may be necessary to implement and effectuate the NPA and the

terms of this Order.




48463139;1
18-13359-shl    Doc 920     Filed 04/16/19     Entered 04/16/19 17:34:02            Main Document
                                             Pg 4 of 12



         9.    To reflect the filing under seal of the Motion and previous related papers, the

Clerk’s Office shall enter a docket entry in this case with the following description: “Sealed

Documents Pursuant to Court Order regarding NPA.”

         10.   This Court shall retain jurisdiction to hear and determine all matters arising from

the implementation and/or interpretation of this Order.

         11.   This Order shall be effective immediately upon entry by the Court.


Dated: New York, New York
       April 16, 2019

                                            /s/ Sean H. Lane
                                            HONORABLE SEAN H. LANE
                                            UNITED STATES BANKRUPTCY JUDGE




48463139;1
18-13359-shl   Doc 920   Filed 04/16/19     Entered 04/16/19 17:34:02   Main Document
                                          Pg 5 of 12




                               EXHIBIT A
                                     NPA
18-13359-shl     Doc 920      Filed 04/16/19      Entered 04/16/19 17:34:02                Main Document
                                                Pg 6 of 12




                                                          U.S. Department of .Justice


                                                          United States Attorney
                                                          Southern District of Florida


                                                          99 N.E. ,f Streel
                                                          Miami, FL 33132
                                                          (1 05) 961-9100 - Teleph one
                                                          (305) 530-6444 - Facslmife




                                                          March     _fl.__,       20 I 9

    Roy K. Altman, Esq.
    Podhurst Orseck
    One SE 3rd A venue
    Suite 2300
    Miami, FL 3313 l
    305-358-2800

           Re:     Republic Metals Corporation

    Dear Mr. Altman:

            The United States Attorney' s Office for the Southern District of Florida (the " Office"), and
    Republic Metals Corporation (the "Company") pursuant to authority granted by the Company's
    Board of Directors, enter into this Non-Prosecution Agreement ("Agreement"). On the
    understandings specified below, the Office will not bring any criminal, civil, or regulatory case
    against the Company for any of the categories of gold trading and refining conduct described in
    the Statement of Facts (attached hereto as Attachment A). To the extent there is conduct by the
    Company that is not set forth in the attached Statement of Facts, such conduct wi U not be exempt
    from prosecution and is not within the scope of or relevant to this Agreement. The Company.
    pursuant to authority granted by the Company's Board of Directors, also agrees to certain terms
    and obligations of the Agreement as described below.

           The Office enters into this Agreement based on the individual facts and circumstances
    presented both by this case and by the Company, including:

                           (a)    the Company received full credit for its voluntary cooperation with the
                   Office's investigation, including by conducting a thorough and extensive internal
                   investigation, making factual presentations to the Office, voluntarily producing Qver
                   I 00,000 emails and WhatsApp messages, and collecting, analyzing, and organizing
                   voluminous evidence and information for the Office;

                            (b)    the Company provided to the Office all relevant information known
                   to it relating to the Office's probe as outlined in the Statement of Facts, and this .
                                                      l
                                                                                                  l.6.20l 7v
18-13359-shl     Doc 920       Filed 04/16/19      Entered 04/16/19 17:34:02              Main Document
                                                 Pg 7 of 12




                    information, which tended to show that the Company has made significant efforts
                    to create a culture of proper compliance, has been corroborated by other evidence;

                            (c)    the Company bas, at a cost of well over $1 ,000,000.00, hired and
                    trained a five-person compliance team and implemented a sourcing model- Peace
                    of Mined-that has effectively eliminated metal aggregators from the supply chain,
                    thereby significantly reducing the likelihood that the Company's business would or
                    could be used to launder or transfer ill-gotten gains;

                            (cl)   the Company has further enhanced and committed itself to continuing
                    to enhance its anti-money laundering ("AML"), compliance program and internal
                    controls, including by ensuring that its compliance program satisfies the elements
                    set forth in the Corporate Compliance, Agreed Reporting and Other Penalties
                    Provisions (as set forth in Attachments B, C and D to this Agreement), which
                    continuing comm itment will cost at least $250,000.00 over the next three years and
                    which amount the Company has promised to devote to the program~

                           (e)   based on the Company's remediation and the state of its compliance
                    program, as well as the Company's agreement to adhere to the Corporate
                    Compliance, Agreed Reporting and Other Penalties Provisions, the Office
                    determined that an independent compliance monitor was unnecessary;

                            ("f)   although the Company' s comp]iance program had in the past failed
                    to prohibit the on-boarding of several suppliers who ultimately proved suspicious,
                    the Company, on its own, severed its relationships with each of these suppliers
                    before it became aware of any governmental investigation and there is no evidence
                    that any of these relationships was initiated with an intention to violate the money
                    laundering statutes of this or any other country;

                            (g)    although the nature of the conduct described in the Statement of Facts
                    is serious and worthy of investigation, the Company has no prior criminal history
                    and, to the contrary, has a history of cooperating voluntarily with the federal
                    government; and

                           (h)   the Company has agreed to continue to cooperate wi.th the Office in
                    any ongoing investigations.

             The Company expressly agrees that it shall not, through present or future attorneys, officers,
     directors, employees, agents or any other person authorized to speak for the Company make any
     public statement, in litigation or otherwise, relating to this Agreement that in any way or respect
     contradicts any of the terms of this Agreement or the attached Statement of Facts. The Company
     agrees that if it, or any of its direct or indirect subsidiaries or affiliates issues a press release or
     holds any press conference in connection with this Agreement, the Company shall first consult the
     Office to determine (a) whether the text of the release or proposed statements at the press
     conference are true and accurate with respect to matters between the Office and the Company; and
     (b) whether the Office has any objection to the release.

                                                        2
                                                                                                     l.6.2017v
18-13359-shl     Doc 920       Filed 04/16/19      Entered 04/16/19 17:34:02             Main Document
                                                 Pg 8 of 12




             The Company's obligations under this Agreement shall have a term of three years from the
     date on which the Agreement is executed (the ''Term"). The Company agrees, however, that, in
     the event the Office determines, in its sole discretion, that the Company has knowingly violated
     any provision of this Agreement or has failed to completely perform or fulfill each of the
     Company's obligations under this Agreement, an extension or extensions of the Term may be
     imposed by the Office, in its sole discretion, for up to a total additional time period of one year,
     without prejudice to the Office's right to proceed as provided in the breach provisions of this
     Agreement below. Any extension of the Agreement extends all terms of this Agreement, including
     the terms of the Corporate Compliance, Agreed Reporting and Other Penalties Provisions, for an
     equivalent period. Conversely, in the event the Office finds, in its sole discretion, that there exists
     a change in circumstances sufficient to eliminate the need for the Corporate Compliance, Agreed
     Reporting and Other Penalties Provisions, and that the other provisions of this Agreement have
     been satisfied, the Agreement may be terminated early.

             At the request of the Office, the Company shall also cooperate fully with other domestic
     law enforcement and regulatory authorities and agencies in any investigation of the Company, its
     parent company or its affiliates, or any of its present or former officers, directors, employees,
     agents, and consultants, or any other party, in any and all matters relating to this Agreement and
     the attached Statement of Facts, and other conduct (including conduct by current or former clients
     of the Company) at any time during the Term. The Company agrees that its cooperation shall
     include, but not be limited to, the following:

              a      The Company shall truthfully disclose all factual information not protected by a
     valid claim of attorney-client privilege or attorney work product doctrine with respect to its
     activities, those of its parent company and affiliates, and those of-its present and former directors,
     officers, employees, agents, and consultants, including any evidence or allegations and internalor
     external investigations, about which the Company has any knowledge or about which the Office
     may inquire. This obligation of truthful disclosure includes, but is not limited to, the obligationof
     the Company to provide to the Office, upon request, any document, record or other tangible
     evidence about which the Office may inquire of the Company.

             b.      Upon request of the Office, and excepting situations under which the Company may
     validly assert any claim of privilege or work-product, the Company shall designate knowledgeable
     employees, agents or attorneys to provide to the Office the information and materials described
     above on behalf of the Company. It is further understood that the Company must at aJI times
     provide complete, truthful, and accurate information.

             c.     The Company shaJI, excepting situations under which the Company may validly
     assert any claim of privilege or work-product, use its best efforts to make available for interviews
     or testimony, as requested by the Office, present or former officers, directors, employees, agents,
     and consultants of the Company. This obligation includes, but is not limited to, sworn testimony
     before a federal grand jury or in federal trials, as well as interviews with domestic law enforcement
     and regulatory authorities. Cooperation shall include identification of witnesses who, to the
     knowledge of the Company, may have material information regarding the matters under
     investigation.


                                                        3
                                                                                                    1.6.2017v
18-13359-shl     Doc 920      Filed 04/16/19       Entered 04/16/19 17:34:02             Main Document
                                                 Pg 9 of 12




            d       With respect to any information, testimony, documents, records or other tangible
     evidence provided to the Office pursuant to this Agreement, the Company consents to any and all
     disclosures, subject to applicable law and regulations, to other governmental authorities, including
     United States authorities, of such materials as the Office, in its sole discretion, shall deem
     appropriate. The Office agrees and commits to keep the Company's cooperation, if any,
     confidential unless and until the public disclosure of any such cooperation becomes, in the Office's
     sole discretion, necessary to the Office's investigation or prosecution of the subject of the
     Company' s cooperation.

              The Company represents that it has implemented and will continue to implement a
     compliance and ethics program designed to prevent and detect violations of money laundering,
     illegal gold smuggling, and violationsofbanking laws throughout its operations, including those of its
     affiliates, agents, and joint ventures, and those of its contractors and subcontractors including, but
     not limited to, the elements and reporting requirements set forth in the Corporate Compliance,
     Agreed Reporting and Other Penalties Provisions attached to this Agreement.

             ln order to address, to the ex.tent they exist, any alleged prior deficiencies in its internal
     accounting controls, policies, and procedures, the Company represents that jt has undertaken, and
     will continue to undertake in the future, in a manner consistent with all of its obligations under this
     Agreement, a review ofits existing internal accounting controls, policies, and procedures regarding
     AML compliance and other applicable banking laws. Where necessary and appropriate, the
     Company agrees to adopt a new compliance program, or to modify its existing one, including
     internal controls, compliance policies, and procedures in order to ensure that it maintains: (a) an
     effective system of internal accounting controls designed to ensure the making and keeping of fair
     and accurate books, records, and accounts; and (b) a rigorous AML compliance program that
     incorporates relevant internal accounting controls, as well as policies and procedures designed to
     effectively detect and deter vioJations of money laundering, gold smuggling laws, and other
     applicable banking laws. The compliance program, including the internal accounting controls
     system will include, but not be limited to, the elements set forth in the Corporate Compliance,
     Agreed Reporting and Other Penalties Provisions attached to this Agreement. Among these
     elements are that the Company not obtain gold from an entity considered an "aggregator," namely
     a company or individual that collects gold from multiple sources before suppling to the Company,
     and that the Company not make any payments to third parties in exchange for gold provided to the
     Company.

              This Agreement does not apply to, bind or restrict any other United States Attorney's
     Office, Department of Justice component, or federal department or agency. The Office may use
     any information related to the conduct described in the attached Statement of Facts against the
     Company: (a) in a prosecution for perjury or obstruction ofjustice; (b) in a prosecution for making
     a false statement; (c) in a prosecution or other proceeding relating to any crime of violence; or (d) in
     a prosecution or other proceeding relating to a violation of any provision of Title 26 of the United
     States Code. This Agreement does not provide any protection against prosecution for any future
     conduct by the Company or any of its present or fonner parents or subsidiaries. In addition, this
     Agreement does not provide any protection against prosecution of any individuals, regardless of
     their affiliation with the Company or any of its present or fotmer parents or subsidiaries.



                                                        4
18-13359-shl     Doc 920       Filed 04/16/19 Entered 04/16/19 17:34:02                 Main Document
                                             Pg 10 of 12




              If, during the Term, the Company (a) commits any felony under U.S. federal law; (b)
     provides in connection with this Agreement deliberately false, incomplete, or misleading
     information, including in connection with its disclosure of information about individual
     culpability; (c) fails to cooperate as set forth in this Agreement; (d) fails to implement a compliance
     program as set forth in this Agreement and the Corporate Compliance, Agreed Reporting and
     Other Penalties Provisions attached to this Agreement; or (e) otherwise fails to completely perform
     or fulfill each of the Company's obligations under the Agreement, regardless of whether the Office
     becomes aware of such a breach after the Term is complete, the Company shall thereafter be
     subject to prosecution for any federal criminal violation of which the Office has knowledge, which
     may be pursued by the Office in the U.S. District Court for the Southern District ofFlorida or any
     other appropriate venue. Determination of whether the Company has breached the Agreement and
     whether to pursue prosecution oftbe Company shall be in the Office's sole discretion. Any such
     prosecution may be premised on information provided by the Company or its personnel, and may
     include the conduct described in the attached Statement of Pacts or relating to conduct known to
     the Office prior to the date on which this Agreement was signed. The Company, however, does
     not agree that it has engaged in any violation of the law or that the conduct described in the
     Statement of Facts-or in the information the Company has voluntarily provided to the Office--
     constitutes a violation of the law. Any prosecution that is not time-barred by the applicable statute
     of limitations on the date of the signing of this Agreement may be commenced against the
     Company, notwithstanding the expiration of the statute of limitations between the signing of this
     Agreement and the expiration of the Term. Thus, by signing this Agreement, the Company agrees
     that the statute oflimitations with respect to any such prosecution that is not time-barred on the
     date of the signing of this Agreement shall be tolled for the Term. However, on the date of the
     completion of the Term, it 1s agreed that the statute of limitations similarly expires for any conduct
     that occurred prior to the date of the signing of this Agreement. The Company agrees that the
     statute oflimitations as to any violation of U.S. federal law that occurs during the Term, namely
     for conduct that occurred after the date of the signing of this Agreement, will be tolled from the
     date upon which the violation occurs until the earlier of the date upon which the Office is made
     aware of the violation or the duration of the Tenn plus five years, and that this period shall be
     excluded from any calculation of time for purposes of the application of the statute of limitations.

            In the event the Office determines that the Company has breached this Agreement, the
     Office agrees to provide the Company with written notice of such breach prior to instituting any
     prosecution resulting from such breach. Within thirty days of receipt of such notice, the Company
     shall have the opportunity to respond to the Office in writing to explain the nature and
     circumstances of such breach, as well as the actions the Company has taken to address and
     remediate the situation, which explanation the Office shall consider in determining whether to
     pursue prosecution of the Company.

              In the event that the Office determines that the Company has breached this Agreement: (a)
     all statements made by or on behalf of the Company to the Office or to the Court, including the
     attached Statement of Facts and any testimony given by the Company before a grand jury, a court,
     or any tribunal, or at any legislative hearings, whether prior or subsequent to this Agreement, and
     any leads derived from such statements or testimony, shall be admissible in evidence in any and
     all criminal proceedings brought by the Office against the Company; and (b) the Company shall
     not assert any claim under the United States Constitution, Rule 11 (f) of the Federal Rules of
     Criminal Procedure, Rule 410 of the Federal Rules of Evidence, or any other federal rule that any

                                                       5
18-13359-shl     Doc 920      Filed 04/16/19 Entered 04/16/19 17:34:02                Main Document
                                            Pg 11 of 12




    such statements or testimony made by or on behalf of the Company prior or subsequent to this
    Agreement, or any leads derived therefrom, should be suppressed or are otherwise inadmissible.

            The Office understands that the Company has declared bankruptcy, and that, as such, this
    agreement and any and all other actions relating to any sale, asset sale, merger, or liquidation of
    the Company, its assets, or its liabilities or obligations must be approved by the Bankruptcy Court.
    Nevertheless, the Company agrees and hereby commits that, if it emerges from the bankruptcy
    proceedings with its current ownership structure and continues to operate as the Company,
    including as a subsidiary of a larger corporation, it will seek Bankruptcy Court approval of a
    commitment to continue to abide by all of the obligations of this Agreement. Alternatively, if the
    Company does not emerge from the bankruptcy proceedings with its current ownership structure
    and does not continue to operate as the Company, including as a subsidiary of a larger corporation,
    the Office agrees that the commitment to continue to abide by all of the obligations outlined in the
    Corporate Compliance and Agreed Reporting attachments to this Agreement would not be
    applicable to the entity purchasing assets or other portions of the Company. As a result of the
    bankruptcy proceedings, the commitment to continue to abide by all of the obligations outlined in
    the Corporate Compliance and Agreed Reporting attachments to this Agreement would not apply
    to the Company for a period of six months from the date of the signing of this Agreement ("Non-
    Application Period"), and the Company will have the right to petition the Office for extensions of
    the Non-Application Period, as needed. The Company agrees, however, that the decision of
    whether to extend the Non-Application Period and the length of such extension is in the sole
    discretion of the Office. The Company shall provide notice to the Office in accordance with
    service requirements under bankruptcy rules prior to undertaking any such sale, merger, transfer,
    or other change in corporate form. The Company's execution of this Agreement will not become
    effective until the Agreement is approved by the Bankruptcy Court.

            This Agreement is binding on the Company and the Office but specifically does not bind
    any other component of the Department of Justice, other federal agencies, or any state, local or
    foreign law enforcement or regulatory agencies, or any other authorities, although the Office will
    bring the cooperation of the Company and its compliance with its other obligations under this
    Agreement to the attention of such agencies and authorities if requested to do so by the Company.
    The Office represents that it does not know of any other investigation into the Company or its
    employees as to the conduct described in the Statement of Facts, nor is the Office aware of any
    intention by any other governmental or regulatory agency, department, or office to prosecute,
    investigate, or bring any proceedings related to the conduct described in the Statement of Facts.

           It is further understood that the Company and the Office may disclose this Agreement,
    without the Attachments, to the public. At the request of the Company, the parties agree that the
    Attachments may not be disclosed publicly absent a court order.

         This Agreement and its attachments sets forth all the tenns of the agreement between the
    Company and the Office. No amendments, modifications or additions to this Agreement shall be




                                                     6
18-13359-shl         Doc 920   Filed 04/16/19 Entered 04/16/19 17:34:02                    Main Document
                                             Pg 12 of 12


                                                                                      ,/




    valid unless Lhey arc in wr iting and signed by the Office, rhe allorneys for th e Company, and a
    duly authorized representative ofthe Company.

                                         Sincere ly,




    Date:   1, · S   · (~                13\' : WALTER l\l, · Rkf1
                                           J   /ss) sTANT UNITED s· ·.ATES A"ITORNEY




    Date:   3   Jg, Itq                  By:_ R 'i K. .\ I, ,AN
                                             A r · RNEY FO R REPUBLIC METALS
                                               CO R PORi\TIOi'i




                                         Bv: REPUBy(~ '.VIET /\LS CORPORATION
                                          · ·   B)j aJ¢ n/Rubin, Chief Executive Of!icer




    Date¥2/! r                                    :·\t?y Scott Avila. Chief Restructuring Officer




                                                       7
